UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1) Bellerophon Therapeutics, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) December 31, 2016 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨Rule 13d-1(b) ¨Rule 13d-1(c) ýRule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 078771102 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) New Mountain Investments II, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☐ (b)☒ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 10,574,171* 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 10,574,171* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10,574,171* 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ☐ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 33.4% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO *These shares are directly owned by Allegheny New Mountain Partners, L.P. (754,948 shares), New Mountain Affiliated Investors II, L.P. (174,424 shares), New Mountain Partners II (AIV-A), L.P. (8,360,892 shares) and New Mountain Partners II (AIV-B), L.P. (1,283,907 shares). CUSIP No. 078771102 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Allegheny New Mountain Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☐ (b)☒ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ☐ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.4% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 078771102 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) New Mountain Affiliated Investors II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☐ (b)☒ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ☐ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.6% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 078771102 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) New Mountain Partners II (AIV-A), L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☐ (b)☒ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ☐ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 26.4% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 078771102 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) New Mountain Partners II (AIV-B), L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☐ (b☒ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ☐ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.1% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 078771102 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) New Mountain Capital, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☐ (b)☒ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 10,574,171* 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 10,574,171* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10,574,171* 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ☐ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 33.4% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO * These shares are directly owned by Allegheny New Mountain Partners, L.P. (754,948 shares), New Mountain Affiliated Investors II, L.P. (174,424 shares), New Mountain Partners II (AIV-A), L.P. (8,360,892 shares) and New Mountain Partners II (AIV-B), L.P. (1,283,907 shares). CUSIP No. 078771102 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) New Mountain Capital Group, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☐ (b)☒ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 10,574,171* 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 10,574,171* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10,574,171* 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ☐ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 33.4% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO * These shares are directly owned by Allegheny New Mountain Partners, L.P. (754,948 shares), New Mountain Affiliated Investors II, L.P. (174,424 shares), New Mountain Partners II (AIV-A), L.P. (8,360,892 shares) and New Mountain Partners II (AIV-B), L.P. (1,283,907 shares). CUSIP No. 078771102 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Steven B. Klinsky 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☐ (b)☒ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 10,574,171* 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 10,574,171* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10,574,171* 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ☐ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 33.4% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN * These shares are directly owned by Allegheny New Mountain Partners, L.P. (754,948 shares), New Mountain Affiliated Investors II, L.P. (174,424 shares), New Mountain Partners II (AIV-A), L.P. (8,360,892 shares) and New Mountain Partners II (AIV-B), L.P. (1,283,907 shares). Item 1. (a)Name of Issuer Bellerophon Therapeutics, Inc. Item 1. (b)Address of Issuer’s Principal Executive Offices 184 Liberty Corner Road, Suite 302, Warren, New Jersey 07059. Item 2. (a)Name of Person Filing This Schedule 13G is being filed on behalf of the following persons (the “Reporting Persons”):* (i) New Mountain Investments II, L.L.C.; (ii) Allegheny New Mountain Partners, L.P.; (iii) New Mountain Affiliated Investors II, L.P.; (iv) New Mountain Partners II (AIV-A), L.P.; (v) New Mountain Partners II (AIV-B), L.P.; (vi) New Mountain Capital, L.L.C.; (vii) New Mountain Capital Group, LLC; and (viii) Steven B. Klinsky. Pursuant to Rule 13d-1(k), the Reporting Persons entered into a joint filing agreement, dated as of February 16, 2016, a copy of which is filed as Exhibit 99.1 to the Schedule 13G filed by the Reporting Persons on February 16, 2016, and is incorporated herein by reference. *Neither the present filing nor anything contained herein shall be construed as an admission that two or more Reporting Persons constitute a “person” for any purposes other than Section 13(d) of the Securities Exchange Act of 1934, as amended. Item 2. (b)Address of Principal Business Office or, if None, Residence The address of the principal business office of each of the Reporting Persons is 787 Seventh Avenue, 49th Floor, New York, New York 10019. Item 2. (c)Citizenship Citizenship is set forth in Row 4 of the cover page for each of the Reporting Persons and is incorporated herein by reference for each of the Reporting Persons. Item 2. (d)Title of Class of Securities Common stock, par value $0.01 per share. Item 2. (e)CUSIP Number Item 3.If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: Not applicable as this Schedule 13G is filed pursuant to Rule 13d-1(d). Item 4.Ownership The information required by Items 4(a)-4(c) is set forth in Rows 5-11 of the cover page for each of the Reporting Persons and is incorporated herein by reference for each of the Reporting Persons. The securities are owned directly by Allegheny New Mountain Partners, L.P. (754,948 shares), New Mountain Affiliated Investors II, L.P. (174,424 shares), New Mountain Partners II (AIV-A), L.P. (8,360,892 shares) and New Mountain Partners II (AIV-B), L.P. (1,283,907 shares). New Mountain Investments II, L.L.C. is the general partner of each of Allegheny New Mountain Partners, L.P., New Mountain Affiliated Investors II, L.P., New Mountain Partners II (AIV-A), L.P. and New Mountain Partners II (AIV-B), L.P. (collectively, the “New Mountain Funds”). New Mountain Capital, L.L.C. is the manager of each of the New Mountain Funds and a wholly owned subsidiary of New Mountain Capital Group, LLC. Mr. Steven B. Klinsky is the managing member of New Mountain Investments II, L.L.C., the chief executive officer of New Mountain Capital, L.L.C., and the managing member of New Mountain Capital Group, LLC. Each of the Reporting Persons disclaims beneficial ownership of these securities, except to the extent of its pecuniary interest therein. Item 5.Ownership of Five Percent or Less of a Class Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company Not Applicable. Item 8.Identification and Classification of Members of the Group Not Applicable. Item 9.Notice of Dissolution of Group Not Applicable. Item 10.Certification Not applicable. SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 14, 2017 NEW MOUNTAIN INVESTMENTS II, L.L.C. By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member ALLEGHENY NEW MOUNTAIN PARTNERS, L.P. By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member of the General Partner of Allegheny New Mountain Partners, L.P. NEW MOUNTAIN AFFILIATED INVESTORS II, L.P. By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member of the General Partner of New Mountain Affiliated Investors II, L.P. NEW MOUNTAIN PARTNERS II (AIV-A), L.P. By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member of the General Partner of New Mountain Partners II (AIV-A), L.P. NEW MOUNTAIN PARTNERS II (AIV-B), L.P. By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member of the General Partner of New Mountain Partners II (AIV-B), L.P. NEW MOUNTAIN CAPITAL, L.L.C. By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Chief Executive Officer NEW MOUNTAIN CAPITAL GROUP, LLC By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member /s/ Steven B. Klinsky Steven B. Klinsky
